Case 1:18-bk-11158          Doc 16     Filed 10/03/18 Entered 10/03/18 08:21:42                Desc Main
                                       Document     Page 1 of 6


                              UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF RHODE ISLAND (PROVIDENCE)

IN RE:

Abosede O. Adelani,
Debtor.


JPMorgan Chase Bank, N.A.,                                CHAPTER 7
                                                          CASE NO. 1:18-bk-11158-DF
VS.

Abosede O. Adelani


             MOTION FOR RELIEF FROM STAY AND MEMORANDUM IN SUPPORT

To the Honorable Diane Finkle:

JPMorgan Chase Bank, N.A., your moving party in the within Motion, hereby requests that the Court grant

relief from the Automatic Stay imposed by 11 U.S.C. §362 and respectfully represents:

1.       The movant has a mailing address of 3415 Vision Drive, Columbus, OH 43219.

2.       Abosede O. Adelani (“Debtor”) has a mailing address of 190 Harrison St, Pawtucket, RI 02860.

3.       On June 30, 2018, the Debtor filed a petition under Chapter 7 of the United States Bankruptcy Code

in the United States Bankruptcy Court for the District of Rhode Island.

4.       The movant is the holder of a first mortgage (“Mortgage”) on real estate in the original amount of

$254,600.00 given by Abosede O. Adelani and Taiwo Adelani to Washington Mutual Bank on or about

January 16, 2007. The Mortgage is recorded with the Records of Land Evidence in the City of Pawtucket at

Book: L2806, Page: 1 and covering the premises located at 190 Harrison Street, Pawtucket, RI 02860

(“Property”).

5.       The Mortgage is affected by two loan modification agreements entered into on or about April 25,

2008 and December 1, 2009.

6.       The Mortgage secures a promissory note (“Note)” given by Abosede O. Adelani and Taiwo Adelani

to Washington Mutual Bank in the original amount of $254,600.00.
Case 1:18-bk-11158           Doc 16       Filed 10/03/18 Entered 10/03/18 08:21:42                     Desc Main
                                          Document     Page 2 of 6


7.      JPMorgan Chase Bank, N.A., services the loan on the Property referenced in this Motion for

Relief. In the event the automatic stay in this case is lifted/set aside, this case dismisses, and/or the

Debtor obtains a discharge and a foreclosure action is commenced on the mortgaged property, the

foreclosure will be conducted in the name of JPMorgan Chase Bank, N.A. Said entity, directly or through

an agent, has possession of the promissory note. The promissory note is either made payable to said entity

or has been duly indorsed. True and accurate copies of the Note, Mortgage, and loan modification are

annexed hereto and marked as Exhibit A.

8.      There is no other collateral securing the obligation.

9.      JPMorgan Chase Bank, N.A. is the current holder of the Mortgage, which has not been assigned.

10.     As of August 10, 2018, approximately $287,360.94 in principal, interest, late fees and other charges

was due with regard to the Note and Mortgage.

11.     According to the Debtor’s Statement of Intention, the Property is being retained.

12.     There are the following encumbrances on the property:

            Name of Creditor                           Type of Lien                        Amount Owed
Movant                                                   First lien                               $287,360.94
Household Finance Corporation                         Judgment Lien                                $12,779.68
FIA Card Services, N.A                                Judgment Lien                                $23,954.04
West Bay Recovery                                     Judgment Lien                                $10,046.47
Midland Funding LLC                                   Judgment Lien                                $11,652.73
West Bay Recovery, Inc.                               Judgment Lien                                 $1,043.27
                                           Total Secured Encumbrances:                            $346,837.13

13.     According to the Debtor’s Schedules, the fair market value of the subject property is $176,573.00.

14.     The Note and Mortgage are in default for the June 1, 2018 payment, and all payments thereafter plus

reasonable attorney’s fees and costs and other charges incurred by the movant.

15.     The arrearage as of August 10, 2018 is in the amount of $3,124.62.

16.     The movant seeks relief from stay as a secured creditor to enforce its rights under its loan documents

and applicable law. In support thereof, the movant states that it is entitled to relief:

         I.       Pursuant to 11 U.S.C. §362 (d)(1) for cause on the basis that the Debtor is in default on said

                  contractual obligations and not providing adequate protection on the Property;



                                                          2
Case 1:18-bk-11158          Doc 16      Filed 10/03/18 Entered 10/03/18 08:21:42                    Desc Main
                                        Document     Page 3 of 6


        II.      Pursuant to 11 U.S.C. §362 (d)(2) on the basis that there is no equity in the Property and,

                 there being no reorganization in prospect, the Property is not necessary for effective

                 reorganization.

WHEREFORE, the movant prays that it, and its successors and/or assigns, be granted relief from the

automatic stay for the purpose of: (i) exercising its rights under its agreements with the Debtor and under

applicable law, including, without limitation, taking possession of the mortgaged premises and/or foreclosing

or accepting a deed in lieu of foreclosure of its mortgage on said premises; (ii) preserving its right to seek any

deficiency to the extent permitted by state and federal law, including 11 U.S.C. §524(a); (iii) bringing such

actions, including, without limitation, proceedings, as are permissible by law; and (iv) that the Court order

such other and further relief as may be just and proper.


                                                     Respectfully submitted,

                                                     JPMorgan Chase Bank, N.A.,
                                                     By its Attorney,

                                                     /s/ Keith J. McCarthy
                                                     Keith J. McCarthy, Esq.
                                                     RI Bar Number: 9346
                                                     Harmon Law Offices, P.C.
                                                     PO Box 610389
                                                     Newton Highlands, MA 02461
                                                     (617)558-0500
                                                     ribk@harmonlaw.com
Dated: 10/2/18

Within fourteen (14) days after service, if served electronically, as evidenced by the certification,
and an additional three (3) days pursuant to Fed. R. Bank. P. 9006(f) if served by mail or other
excepted means specified, any party against whom such paper has been served, or any other party
who objects to the relief sought, shall serve and file an objection or other appropriate response to
said paper with the Bankruptcy Court Clerk's Office, 380 Westminster Street, 6th Floor,
Providence, RI 02903, (401) 626-3100. If no objection or other response is timely filed, the paper
will be deemed unopposed and will be granted unless: (1) the requested relief is forbidden by law;
(2) the requested relief is against public policy; or (3) in the opinion of the Court, the interest of
justice requires otherwise




                                                        3
Case 1:18-bk-11158         Doc 16      Filed 10/03/18 Entered 10/03/18 08:21:42                  Desc Main
                                       Document     Page 4 of 6


                             UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF RHODE ISLAND (PROVIDENCE)

IN RE:

Abosede O. Adelani,
Debtor.


JPMorgan Chase Bank, N.A.,                                CHAPTER 7
                                                          CASE NO. 18-11158-DF
VS.

Abosede O. Adelani


                                      CERTIFICATE OF SERVICE

         I, Keith J. McCarthy, Esq., state that on October 2, 2018, I electronically filed the foregoing
document with the United States Bankruptcy Court for the District of Rhode Island on behalf of JPMorgan
Chase Bank, N.A. using the CM/ECF System. I served the foregoing document on the following CM/ECF
participants:

James Marasco
Lisa A. Geremia
Gary L. Donahue

I certify that I have mailed by first class mail, postage prepaid, the documents electronically filed with the
Court on the following non CM/ECF participants:

Abosede O. Adelani
190 Harrison St
Pawtucket, RI 02860

Taiwo Adelani
190 Harrison St
Pawtucket, RI 02860

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541

Household Finance Corporation, LLC
2700 Sanders Rd.
Prospect Heights, IL 60070




                                                      4
Case 1:18-bk-11158        Doc 16       Filed 10/03/18 Entered 10/03/18 08:21:42   Desc Main
                                       Document     Page 5 of 6


James E. Kelleher, Esq.
Attorney For Household Finance Corporation, LLC
Revens Revens & St. Pierre
946 Centerville Rd
Warwick, RI 02886-4373

FIA Card Services, N.A.
1100 North King St.
Wilmington, DE 19884

Neil B. Lyon, Esq.
Attorney for FIA Card Services, N.A.
Hodosh, Lyon & Hammer, LTD.
41 Comstock Pkwy
Cranston, RI 02921

West Bay Recovery
945 Park Ave. Suite 101
Cranston, RI 02910

John T. Gaskell, Esq.
Attorney for West Bay Recovery
Gaskell & Giovannini, LLC
945 Park Ave. Suite 101
Cranston, RI 02910

Andrew M. Giovannini, Esq.
Attorney for West Bay Recovery
Gaskell & Giovannini, LLC
945 Park Ave. Suite 101
Cranston, RI 02910

Midland Funding, LLC
8875 Aero Dr.
Suite 200
San Diego, CA 92123

Robert E. Johnson, Jr., Esq.
Attorney for Midland Funding, LLC
Howard Lee Schiff, P.C.
70 Catamore Blvd.
E Providence, RI 02914




                                                  5
Case 1:18-bk-11158   Doc 16   Filed 10/03/18 Entered 10/03/18 08:21:42   Desc Main
                              Document     Page 6 of 6




                                       Respectfully submitted,

                                       JPMorgan Chase Bank, N.A.,
                                       By its Attorney,

                                       /s/ Keith J. McCarthy
                                       Keith J. McCarthy, Esq.
                                       RI Bar Number: 9346
                                       Harmon Law Offices, P.C.
                                       PO Box 610389
                                       Newton Highlands, MA 02461
                                       (617)558-0500
                                       ribk@harmonlaw.com
Dated: 10/2/18




                                         6
